Exhibit 10.4

Seventh Amended and Restated Rent Supplement

(CREZ Lease)

December 31, 2015

This Seventh Amended and Restated Rent Supplement (this “Seventh Amended
Supplement”) between Sharyland Distribution and Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
December 31, 2015, to memorialize supplements to the CREZ Lease (as defined
below), effective as of January 1, 2016. Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the CREZ Lease.

WHEREAS, Lessor and Lessee are Parties to a Third Amended and Restated Lease
Agreement (CREZ Assets) dated as of December 4, 2015 (as amended from time to
time in accordance with its terms, the “CREZ Lease”);

WHEREAS, on March 13, 2015 the Parties executed a Sixth Amended and Restated
Rent Supplement (CREZ Lease) (the “Sixth Amended Supplement”), which the Parties
now wish to amend and restate pursuant to Section 3.2(b) of the CREZ Lease; and

WHEREAS, the Parties intend to memorialize in this Seventh Amended Supplement
the Incremental CapEx the Parties expect during 2016;

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1. The Sixth Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2. The CREZ Lease, except as supplemented by this Seventh Amended Supplement,
shall remain in full force and effect.

Incremental Cap Ex:

 

2013    $ 466,424,280    2014    $ 198,982,000    2015    $ 10,500,000 *  2016
   $ 5,244,389 ** 

 

* Represents the amount of transmission Incremental CapEx that was expected to
be placed in service in 2015, with a weighted average in service date of
November 1, 2015. Rent supplements with respect to this transmission Incremental
CapEx were agreed to and memorialized as part of the Fourth Amended and Restated
Rent Supplement (CREZ Lease) dated January 1, 2015.

** Represents the aggregate amount of transmission Incremental CapEx the Parties
expect to be placed in service in 2016. Of the 2016 Incremental CapEx, $0 is
expected to be in service as of the balance sheet date reflected in Lessee’s
first 2016 Regulatory Order (“First 2016 CapEx”), an aggregate of $2,052,263 is
expected to be in service as of the balance sheet date reflected in Lessee’s
second 2016 Regulatory Order (“Second 2016 CapEx”), and an aggregate of
$3,192,126 is expected to be placed in service throughout the remainder of 2016
(“2016 Stub-Year CapEx”). A “Regulatory Order” is defined as either (i) the
PUCT’s approval of Lessee’s application for updated wholesale transmission rates
or (ii) final resolution or settlement of a rate case applicable to Lessee’s
transmission rates. The Parties expect the First 2016 CapEx, Second 2016 CapEx,
and 2016 Stub-Year CapEx, collectively, to have a weighted average in-service
date of October 1, 2016. The Parties expect the first 2016 Regulatory Order to
be effective on June 1, 2016, the second 2016 Regulatory Order to be effective
on October 1, 2016, and the first 2017 Regulatory Order to be effective on
March 1, 2017. The Parties agree that any Rent Validation (within the meaning of
the CREZ Lease) with respect to First 2016 CapEx, Second 2016 CapEx, or 2016
Stub-Year CapEx will use the actual effective dates of the applicable Regulatory
Order (to the extent known), but will otherwise be determined in accordance with
Section 3.2(c) of the CREZ Lease.

 

1

CREZ LEASE



--------------------------------------------------------------------------------

Lessee Cap Ex:

 

2013    $ 0    2014    $ 0    2015    $ 0    2016    $ 0   

Base Rent:

 

2013    $ 21,758,233    2014    $ 67,335,947    2015    $ 68,535,384 #  2016   
$ 66,855,560 ##  2017    $ 64,734,295 ###  2018    $ 62,362,318    2019    $
60,061,534    2020    $ 57,849,495   

 

# The amount of 2015 Base Rent included in the Sixth Amended Supplement was
$68,535,384, comprised of 2015 Base Rent payments of $5,688,129 paid on the 15th
day of each month beginning on March 15, 2015 through May 15, 2015 (with respect
to January 2015 through March 2015) and payments of $5,712,236 on the 15th day
of each month beginning on June 15, 2015 through December 15, 2015 (with respect
to April 2015 through October 2015). Lessee is scheduled to make a monthly 2015
Base Rent payment of $5,742,672 on each of January 15, 2016 and February 15,
2016 (with respect to November and December 2015).

## Lessee will make a monthly 2016 Base Rent payment of $5,568,035 on the 15th
day of each month beginning on March 15, 2016 through August 15, 2016 (with
respect to January 2016 through June 2016). Lessee will then make a monthly 2016
Base Rent payment of $5,568,035 on the 15th day of each month beginning on
September 15, 2016 through December 15, 2016 (with respect to July 2016 through
October 2016), with the increase in monthly Base Rent reflecting First 2016
CapEx and commencing July 1, 2016, which is 30 days after approval of Lessee’s
first 2016 Regulatory Order. Lessee will then make a monthly 2016 Base Rent
payment of $5,587,604 on each of January 15, 2017 and February 15, 2017 (with
respect to November 2016 and December 2016), with the increase in monthly Base
Rent reflecting Second 2016 CapEx and commencing November 1, 2016, which is 30
days after approval of Lessee’s second 2016 Regulatory Order.

### Lessee will make a monthly 2017 Base Rent payment of $5,372,905 on the 15th
day of each month beginning on March 15, 2017 through May 15, 2017 (with respect
to January 2017 through March 2017). Lessee will then make a 2017 Base Rent
payment of $5,401,731 on the 15th day of each month beginning on June 15, 2017
through February 15, 2018 (with respect to April 2017 through December 2017),
with the increase in monthly Base Rent reflecting 2016 Stub-Year CapEx and
commencing April 1, 2017, which is 30 days after approval of Lessee’s first 2017
Regulatory Order.

Percentage Rent Percentages:

 

2013      29.2 %  2014      31.6 %  2015      31.3 %  2016      30.3 %  2017   
  29.5 %  2018      28.5 %  2019      27.7 %  2020      26.8 % 

 

2

CREZ LEASE



--------------------------------------------------------------------------------

Annual Percentage Rent Break points:

 

2013    $ 21,758,233    2014    $ 67,335,947    2015    $ 68,535,384    2016   
$ 66,875,129 *  2017    $ 64,764,829 **  2018    $ 62,362,318    2019    $
60,061,534    2020    $ 57,849,495   

 

* The 2016 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2016 Regulatory Order and the second
2016 Regulatory Order, as well as the amount of First 2016 CapEx and Second 2016
CapEx.

** The 2017 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2016 Regulatory Order, the second 2016
Regulatory Order, and the first 2017 Regulatory Order, as well as the amount of
First 2016 CapEx, Second 2016 CapEx, and 2016 Stub-Year CapEx.

Revenues Attributable to Lessee Capex, by Lease Year:

 

2013    $ 0    2014    $ 0    2015    $ 0    2016    $ 0   

 

 

ERCOT Transmission Rate  

Allocation

  between June 20 and October 17, 2013: 65.3%   between October 17, 2013 and
February 25, 2014: 84.8%   between February 25, 2014 and May 1, 2014: 83.3%  
between May 1, 2014 and October 3, 2014: 80.9%   between October 3, 2014 and
March 31, 2015: 75.8%   between April 1, 2015 and October 31, 2015: 72.7%  
between November 1, 2015 and June 1, 2016: 65.6%   between June 1, 2016 and
October 1, 2016: 63.2%   starting October 1, 2016: 61.1%

Term of Rent Supplement: Expires 12/31/20

 

3

CREZ LEASE



--------------------------------------------------------------------------------

The Parties have executed this Seventh Amended Supplement to the CREZ Lease as
of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:  

/s/ Greg Wilks

Name:   Greg Wilks Title:   Chief Financial Officer SHARYLAND DISTRIBUTION &
TRANSMISSION SERVICES, L.L.C. By:  

/s/ Brant Meleski

Name:   Brant Meleski Title:   Chief Financial Officer

 

CREZ LEASE